IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10108
                         Summary Calendar



KAMAL K. PATEL,

                                         Plaintiff-Appellant,

versus

JOEL CANALES; BLAS CANALES,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                  for the Northern District of
                     USDC No. 3:99-CV-1422-D
                       --------------------
                         November 3, 2000

Before HIGGINBOTHAM, WIENER, AND BARKSDALE, Circuit Judges.

PER CURIAM:*

     Kamal K. Patel, federal prisoner # 56496-080, appeals the

district court’s dismissal of his civil complaint pursuant to

Fed. R. Civ. P. 12(b)(1) for lack of jurisdiction.     He argues

that the court erred in determining that the amount in

controversy fell short of the $75,000 jurisdictional minimum set

forth in 28 U.S.C. § 1332(a).   We review the district court’s

dismissal pursuant to Rule 12(b)(1) de novo.   See Rodriguez v.

Texas Comm’n on the Arts, 199 F.3d 279, 280 (5th Cir. 2000).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10108
                                -2-

     The amount in controversy generally is decided from the

complaint itself unless it appears, or is in some way shown, that

the amount stated in the complaint is not claimed in good faith.

National Union Fire Ins. v. Russell, 972 F.2d 628, 630 (5th Cir.

1992).   Assuming, arguendo, that the settlement contract was

breached, Patel could have sought to vacate the dismissal of his

original complaint pursuant to Fed. R. Civ. P. 60(b)(6) and to

reinstate the case.   See Stipelcovich v. Sand Dollar Marine,

Inc., 805 F.2d 599, 605 (5th Cir. 1986).   Patel did not do so;

therefore, his only remaining option was to bring an action to

collect the settlement amount.   Id.   Because the settlement

amount of $1,000 was well below the jurisdictional minimum set

forth in § 1332(a), the district court did not err by dismissing

the case for lack of subject matter jurisdiction.    See Rodriguez,
199 F.3d at 280.

     Patel’s remaining claim is that the denial of his motion for

costs of service pursuant to Fed. R. Civ. P. 4(d)(2) was in

error.   We lack jurisdiction to review this matter because Patel

failed to file a timely objection to the magistrate judge’s

order.   See Colburn v. Bunge Towing, Inc., 883 F.2d 372, 379 (5th

Cir. 1989).

     AFFIRMED.